DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment
The Amendment, filed 05/02/2022, has been received and made of record.  In response to the most recent Office Action, dated 02/02/2022.

Response to Arguments
Applicant’s arguments, regarding newly amended claims have been fully considered and are persuasive.  The previous rejection has been withdrawn.

Allowable Subject Matter
Claims 1-15 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1 and 11: None of cited references, on record, alone or in combination provides the motivation to teach or suggest, “An electronic apparatus comprising: a display configured to be rotatable; a motor configured to rotate the display; a first external interface configured to receive a first image signal input from a first external device connected to the electronic apparatus; a second external interface configured to receive a second image signal input from a second external device connected to the electronic apparatus; a memory configured to store at least one instruction; and a processor configured to execute the at least one instruction to: control the display to display a first user interface (UI) for changing a display mode corresponding to the first external interface and the second external interface, based on receiving, through the first UI, a first user input for selecting the first external interface and receiving a second user input for selecting a first display mode among a horizontal mode and a vertical mode, store information on the first display mode corresponding to the first external interface in the memory, based on receiving, through the first UI, a third user input for selecting the second external interface and receiving a fourth user input for selecting a second display mode among 2 the horizontal mode and the vertical mode, store information on the second display mode corresponding to the second external interface in the memory,  and control at least one of the display or the motor so that the display is operated in one of the horizontal mode or the vertical mode according to the information on the display mode corresponding to the first external interface and the second external interface that is stored in the memory, based on receiving a fifth user input for providing an image through the first external interface or the second external interface”.

Claims 2-10, 12-15, and 17-20 are allowed because of their dependency on the allowed base claim respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT CHATLY whose telephone number is (571)270-1610. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 5712727687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMIT CHATLY/               Primary Examiner, Art Unit 2622